In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00123-CV
        ______________________________



                    IN RE:
               MICHAEL KENNEDY




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Michael Kennedy filed a petition for writ of mandamus with the Twelfth Court of Appeals.

By order of the Texas Supreme Court, that mandamus has been transferred to this Court for

decision.

       In his petition, Kennedy asks this Court to issue an order directing a trial court clerk and the

deputy clerk of the Twelfth Court of Appeals to file his notices of appeal and asks that the deputy

clerk to “deny not to file other motions” and to “stop using case number 12-08-00246-CR when

case is 12-10-00297-CR.”

       As best we are able to discern from the petition, Kennedy complains that his notice of

appeal in trial court cause number 4-41298, styled Michael Kennedy v. Texas Court of Criminal

Appeals, et al., was rejected for filing in the trial court and in the Twelfth Court of Appeals. It

also appears that Kennedy complains that a series of motions were rejected for filing by the Tyler

deputy clerk in two specified cause numbers because it is alleged that the deputy clerk mistakenly

referenced the wrong cause number. Attached to Kennedy’s petition are copies of two notices of

appeal of trial court cause number 4-41298. Also attached is a letter from the Anderson County

District Clerk indicating that this matter was dismissed by order of the trial court on September 28,

2010. Finally, Kennedy has attached to the petition a letter from the Tyler deputy clerk indicating

that a mandate issued in Kennedy’s appeal in cause number 12-08-00246-CR on April 30, 2010.

       The mandamus jurisdiction of this Court is limited by statute. We have jurisdiction to



                                                  2
issue a writ of mandamus against “a judge of a district or county court in the court of appeals

district.” TEX. GOV’T CODE ANN. § 22.221(b) (Vernon 2004). As we are sitting in the place of

the Twelfth Court of Appeals, our jurisdiction in the instant case provides us with authority to

issue mandamus to a judge of a district or county court within the territorial bounds of the Twelfth

Appellate District.

         Here, it does not appear that relief has been sought against any individual over whom we

have general mandamus authority. Accordingly, we have no jurisdiction to provide the relief

requested.1

         We deny the petition for issuance of writ of mandamus.



                                                               Jack Carter
                                                               Justice

Date Submitted:            December 1, 2010
Date Decided:              December 2, 2010




1
 Even if we were to construe Kennedy’s petition as seeking relief against the trial court, which has not clearly been
requested, we have not been provided with a sufficient record or argument to determine the merit of such a request.
See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).


                                                         3